IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-10234
                         Conference Calendar



JUAN RAMON MARTINEZ,

                                          Petitioner-Appellant,

versus

L. E. FLEMING, Warden,

                                          Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:01-CV-826-A
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Juan Ramon Martinez, federal prisoner #04139-030, appeals

from the denial of his petition seeking relief under 28 U.S.C.

§ 2241.   The district court held, because Martinez was

challenging the legality of his conviction, his claim must be

raised in a motion filed pursuant to 28 U.S.C. § 2255 and that

Martinez had failed to show that the savings clause of 28 U.S.C.

§ 2255 was applicable.   A prior unsuccessful 28 U.S.C. § 2255


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10234
                               -2-

motion does not render that remedy inadequate or ineffective.

See Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir. 2000).

Martinez has failed to show on appeal that he is entitled to

application of the savings clause.

     Accordingly, the district court’s judgment is AFFIRMED.